Citation Nr: 0406640	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  96-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of an evaluation in excess of 10 
percent for service-connected schizoid features with 
depressive overlay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The appellant served on active duty from March 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for 
passive-aggressive personality and granted service connection 
for schizoid features with depressive overlay, assigning a 
noncompensable evaluation, effective October 4, 1995.  In 
September 1996, the RO increased the veteran's evaluation for 
schizoid features with depressive overlay to 10 percent 
disabling.  In a January 1998 Board decision, the Board 
continued the denial of service connection for passive-
aggressive personality and remanded the issue of a rating in 
excess of 10 percent for schizoid traits with depressive 
overlay to the RO for additional development.  The veteran 
failed to appear at hearings scheduled at the RO before a 
hearing officer in August 1996 and November 1996.

Because the veteran has disagreed with the initial rating 
assigned for schizoid traits with depressive overlay, the 
Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, 
although the RO increased the initial award to 10 percent 
during the pendency of this appeal, as a higher evaluation is 
available for this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher initial evaluation remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




REMAND

The veteran contends that his psychiatric disability is 
deserving of a higher than 10 percent evaluation.  The record 
shows that VA last evaluated him for his psychiatric 
disability in July 1996, over 7 years earlier.  

In the Board's prior remand of January 1998 referred to 
above, the Board remanded the case to the RO, in part, to 
afford him a new examination.  However, in December 2002, the 
RO was informed that the veteran was serving a 10-year 
sentence at a state correctional facility and had been 
confined to that facility since January 1997.  Upon inquiry 
to that facility, and to another facility that the veteran 
was transferred to in July 2003, the RO was informed that the 
facilities did not have the means of providing a physician to 
exam the veteran nor could the veteran be released to attend 
an examination at a VA medical facility.  The RO was also 
informed by the local VA medical facilities that VA 
physicians were not willing to go to the prison to exam the 
veteran there.

However, what is not clear from the record is whether there 
has been an attempt to have a fee-basis examination conducted 
at the correctional facility by a private psychiatrist from 
the community where the correctional facility is located.  
While the Board regrets further delay in this appeal, the 
United States Court of Appeals for Veterans Claims has made 
it clear that VA must consider examination by a fee-basis 
physician if examination by a VA examiner is not possible.  
See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).

Additionally, the claims file includes a copy of an April 
1999 determination from the Social Security Administration 
(SSA) finding that the veteran continued to meet the 
requirements for disability benefits due to a combination of 
physical and mental impairments, to include depression, 
paranoid schizophrenia and substantive abuse, in remission. 
(It is noted in the decision that the veteran's original 
application for disability benefits (filed in 1980) was 
decided in 1986).  However, the underlying medical records 
cited in the April 1999 SSA determination have not been 
associated with the claims file.  Although the RO made 
attempts to locate the SSA records without success, 
additional attempts should be made.  The RO's initial request 
for SSA records was made to an address in Baltimore, 
Maryland.  This office informed the RO to follow up with the 
district office because the veteran had recently filed a 
claim there.  In February 2003, a SSA office informed the RO 
by telephone that it had an application from the veteran at 
one time, but that the records were so old that they had been 
destroyed and that he had not filed another claim with their 
office.  This response is not consistent with the evidence 
showing that the veteran's most recent claim had been decided 
by SSA just a few years earlier, in 1999.  At that time, the 
medical evidence was in existence and available for review.  
Consequently, additional attempts should be made to obtain 
the veteran's SSA records from the appropriate office.  

The RO should also attempt to obtain through independent 
means some of the medical records identified in the SSA 
decision, to include all treatment records from the Jefferson 
City Correctional Center, treatment records from the Missouri 
Eastern Correctional Facility from January 1997 to March 
2000, and treatment records from the Farmington Correctional 
Center from September 2003 to the present.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request from the 
appropriate SSA office a copy of all 
medical records associated with the April 
1999 SSA determination.  
  
3.  The RO should request medical records 
from the Jefferson City Correctional 
Center and the Missouri Eastern 
Correctional Facility from January 1997 
to March 2000, and from the Farmington 
Correctional Center from September 2003 
to present, following the provisions of 
section 3.159.

4.  The RO should take appropriate action 
to attempt to have the veteran undergo a 
fee-basis examination by a private 
psychiatrist for VA rating purposes.  If 
such an examination can be scheduled, the 
RO should make the claims file available 
for review in connection with the 
examination.  The examiner should be 
asked to report all symptoms due to the 
service-connected schizoid features with 
depressive overlay in accordance with all 
applicable VA rating criteria.  If a fee-
basis examination cannot be conducted, 
the RO should clearly document the claims 
file to that effect with the reasons 
therefore.  

5.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should readjudicate the claim.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



